Citation Nr: 1141554	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-31 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for psychotic depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served in the Kansas National Guard from March 1985 to August 1987, with periods of active duty service from June 3, 1985, to August 9, 1985, from June 2, 1986, to October 3, 1986, and from October 13, 1987, to November 4, 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was previously before the Board in August 2010 and was remanded for further development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In April 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Wichita, Kansas.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The evidence of record fails to show that the Veteran has right ear hearing loss for VA purposes at any point during the appeal period.

2.  An unappealed September 1996 rating decision denied the Veteran's claim of entitlement to service connection for psychotic depressive reaction.

3.  Evidence associated with the claims file since the September 1996 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for psychotic depressive disorder.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101 , 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).

2.  The September 1996 rating decision denying the Veteran's claim of entitlement to service connection for psychotic depressive reaction is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].

3.  New and material evidence has not been received in order to reopen the claim of entitlement to service connection for psychotic depressive disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2006 and May 2006 letters, sent prior to the initial unfavorable decision issued in September 2006, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this regard, the Board observes that the May 2006 letter specifically informed the Veteran that his claim for service connection for psychotic depressive disorder was previously denied in a final decision as the evidence failed to show that such was incurred in or caused by service.  He was further advised that he needed to submit new and material evidence in order to reopen such claim.  The Veteran was also provided with the definition of new and material evidence as well as the elements necessary to substantiate his underlying service connection claims.  See Kent, supra.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Relevant to the Veteran's service connection claim, he was provided with a VA examination in December 2005 and October 2010.  The Board finds that such VA examinations are adequate to decide the issue herein as it is predicated on an interview with the Veteran, a review of the record, and a physical examination with audiometric testing.  Pertinent to the Veteran's application to reopen his claim of entitlement to service connection for psychotic depressive disorder, the Board notes that he has not been provided with a VA examination; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.  

In August 2010, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through September 2010 have been obtained and the Veteran was afforded a VA examination in October 2010 so as to determine the current nature and etiology of his right ear hearing loss in accordance with the August 2010 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the August 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An August 1987 service audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

A February 1994 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
25

Speech discrimination testing was 100 percent in the right ear; however it was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test.

A December 2005 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5

Speech recognition testing utilizing the Maryland CNC Test was 100 percent in the right ear.

An October 2010 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
20

Speech recognition testing utilizing the Maryland CNC Test was 100 percent in the right ear.

The evidence of record does not show that the Veteran has had right ear hearing loss for VA purposes at any point during the appeal period.  In this regard, the medical evidence of record fails to show that he has ever had a puretone threshold of 40 decibels or greater in one of the designated frequencies, 26 decibels or greater in three of the designated frequencies, or speech recognition scores of 94 percent or less.  The Veteran's statements alone are not sufficient to prove that he has a right ear hearing disability for VA purposes.  In this regard, a diagnosis of hearing loss requires the use of specific testing.  The Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the required expertise to administer the test or interpret the results.

In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456   (2007). Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose right ear hearing loss.  

Therefore, the Board finds that the competent and probative evidence fails to reveal a diagnosis of right ear hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, as there is no competent evidence of record that the Veteran has had a diagnosis of right ear hearing loss for VA purposes during the appeal period, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

III.  New and Material Evidence Claim

The Board initially observes that the Veteran's original claim of entitlement to service connection for psychotic depressive reaction was previously denied in a final September 1996 rating decision.  In this regard, the September 1996 rating decision noted that the Veteran's current claim was for depression.  The Board further observes that final June 1993 and October 1998 rating decisions previously denied entitlement to service connection for posttraumatic stress disorder and a personality disorder, and a psychiatric disability, variously diagnosed.  In October 2005, the Veteran submitted an application to reopen his previously denied claim of entitlement to service connection for depression.  The United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, as the Veteran's current claim involves depression, which was previously denied on the same factual basis in the September 1996 rating decision, the Board finds that the June 1993 and October 1998 rating decisions pertaining to other psychiatric disorders are irrelevant to the instant claim and will not be further discussed. 

As noted above, an unappealed rating decision issued in September 1996 denied the Veteran's claim of entitlement to service connection for a psychotic depressive reaction on the basis that there was no evidence that the Veteran experienced depression during military service or within one year following separation from military service.  The relevant evidence of record at the time of the September 1996 rating decision consisted of the Veteran's service treatment records, service personnel records, multiple statements, June 1992 private medical reports, and numerous VA medical treatment records dated from March 1992 to November 1995.

The Veteran did not file a notice of disagreement after the issuance of the September 1996 rating decision.  Therefore, the September 1996 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In October 2005, an application to reopen the Veteran's claim of entitlement to service connection for depression was received.  Evidence of record received since the September 1996 rating decision includes statements from the Veteran, a transcript of an April 2010 hearing before the Board, and VA medical treatment and examination reports dated from February 1994 to October 2010.  All of the evidence dated after November 1995 is "new" in that it was not of record at the time of the September 1996 decision.  However, none of the evidence is material, as it either does not relate to an unestablished fact necessary to substantiate the claim, or is redundant of the evidence of record at the time of the September 1996 rating decision.  In this regard, the Board notes that the Veteran's claim was previously denied based on a lack of evidence which related any diagnosed psychiatric disorder to military service and a lack of a diagnosis within one year following separation from military service.  Accordingly, the numerous medical reports submitted since the September 1996 rating decision, which discuss the Veteran's various psychiatric disorders without commenting on the etiology, do not relate to an unestablished fact necessary to substantiate the claim.

There are numerous new medical reports submitted since the September 1996 rating decision which do discuss the etiology of the Veteran's cognitive disorder and/or dementia.  However, all of these reports state that the disorder in question is due to a traumatic brain injury which he experienced at some previous date.  The date of the incident is not consistently reported in the Veteran's claims file, with the cited dates including 1985, 1986, and 1995.  To the extent that the new evidence relates any diagnosed psychiatric disorder to an injury that occurred in 1995, this evidence is inherently immaterial as is relates the Veteran's psychiatric disorder to a post-service injury.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  To the extent that the new evidence relates any diagnosed psychiatric disorder to an injury that occurred in 1985 or 1986, this evidence is redundant of evidence of record at the time of the September 1996 rating decision.  In this regard, the etiology of such cognitive disorder and/or dementia had already been specifically stated in VA medical records dated in December 1994, February 1995, June 1995, and July 1995, which were of record at the time of the September 1996 denial, and the new medical reports simply repeat the etiological opinion of a disorder secondary to trauma, without further commentary.  Accordingly, the new evidence does not provide any additional etiological information which was not already of record at the time of the September 1996 rating decision.  In addition, there is no evidence of record that the traumatic incident occurred during military service.  The records variously report that the head trauma was either the result of an attack by unspecified individuals or from a motor vehicle accident, neither of which is shown to have occurred during any of the Veteran's periods of active military service.  Accordingly, the evidence received since the September 1996 rating decision either does not relate to an unestablished fact necessary to substantiate the claim or is redundant, and therefore does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for psychotic depressive disorder.

Since the evidence received since the September 1996 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for psychotic depressive disorder.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the Veteran's claim must be denied.


ORDER

Service connection for right ear hearing loss is denied.

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for psychotic depressive disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


